Citation Nr: 1024263	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  04-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter initially claim before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Pittsburgh, 
Pennsylvania that declined to reopen the Veteran's previously 
denied claim for service connection for a nervous condition, 
now claimed as PTSD.  In a decision dated in October 2006 the 
Board determined that the new and material evidence was 
submitted subsequent to the most recent denial of the 
Veteran's claim in January 1991.  The Board reopened the 
claim and remanded it to the agency of original jurisdiction 
(AOJ) for development and initial adjudication.  

The case was thereafter returned to the Board, and, in a 
December 2008 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In January 2010 the 
parties filed a Joint Motion for Remand to the Board (JMR).  
This was incorporated by reference in a January 2010 Court 
order that vacated the December 2008 Board decision and 
remanded this matter to the Board for action consistent 
therewith.

The Board notes that the Veteran's current claim was limited 
to service connection for PTSD.  However, the medical 
evidence shows that he has been diagnosed with various 
psychiatric disorders which may arise from the same symptoms 
for which the Veteran was seeking benefits.  Therefore, the 
issue, as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009).  This will not prejudice 
the Veteran, since his claim is herein remanded for 
additional development in accordance with the instructions 
that were set forth in the JMR.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2010 JMR, the parties agreed that the Board 
did not adequately explain how VA satisfied the obligation to 
assist the Veteran that is imposed by the Veterans Claims and 
Assistance Act of 2000 (VCAA), which is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002 & Supp. 2009).  First, the parties agreed that the Board 
did not adequately explain why no further assistance in 
obtaining the Morning Reports of the Veteran's unit while he 
was in Vietnam, the 478th Aviation Company, was required 
after the Center for Units Records and Research (CURR) 
responded to VA's request by indicating that it did not 
maintain such reports.  Additionally, the parties agreed that 
the record did not make clear whether the Record of Service 
contained therein was the only personnel record available for 
this Veteran.  Specifically, there was no documentation of 
any attempt to obtain the Veteran's official military 
personnel file (OPF), which CURR indicated might show whether 
the Veteran was wounded during his service or that he was 
otherwise involved in combat or in a stressful incident.  
This is not shown in the Veteran's service treatment records 
or his DD-214 which are part of the claims file.

Additionally, while the reopened claim herein was for service 
connection for PTSD, the medical evidence shows that the 
Veteran has been diagnosed with various psychiatric disorders 
which may arise from the same symptoms for which the Veteran 
was seeking benefits.  However, the issue of entitlement to 
service connection for a psychiatric disorder other than PTSD 
does not appear to have been either developed or adjudicated.  
See Clemons, 23 Vet. App. 1, 9 (2009).  

The Board also notes that in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), the Court determined that proper VCAA 
notice must include information about the manner whereby VA 
assigns disability ratings and effective dates for service 
connected disabilities.  Insofar as Dingess had not yet been 
decided at the time of the RO decision that is the subject of 
this appeal, this notice apparently was not sent to the 
Veteran.  This notice defect should be cured upon remand.

Finally, the Veteran's attorney submitted additional evidence 
on the Veteran's behalf but did not submit a waiver of AOJ 
review of that evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided a new 
VCAA notice that complies with all 
applicable regulatory and Court 
interpretations, including Dingess. 

2.  The Veteran should be given an 
additional opportunity to provide a 
statement outlining each of his claimed 
stressors and, additionally, the 
approximate dates and locations of these 
stressors.  The Veteran should be informed 
that he should identify a time frame that 
indicates generally (preferable, within a 
3 month date range) when the stressor 
occurred and that this is necessary in 
order to make a meaningful attempt to 
confirm the occurrence of the claimed 
event(s).

3.  If a response is received, the RO 
should undertake all necessary efforts to 
obtain the documentation that is necessary 
to confirm or deny the occurrence of the 
claimed stressor(s).  If evidence that 
could potentially contain relevant 
information is identified, either by the 
Veteran, his counsel, the RO, or any other 
source, but this evidence no longer exists 
or cannot be obtained, the RO should (a) 
document its attempts to obtain the 
evidence, and (b) make a formal finding 
that the evidence does not exist or is 
unavailable.

4.  The RO should attempt to obtain 
Morning Reports for the 478th Aviation 
Company for the entire period of the 
Veteran's service therewith (July 1970 to 
July 1971), if available.  The Board notes 
that the Center for Units Records and 
Research (CURR) indicated that it did not 
maintain these records.  The RO should 
attempt to identify any other source that 
might have maintained these records.  If 
the records cannot be obtained from any 
identifiable source then the RO should (a) 
document its attempts to obtain the 
records, and (b) make a formal finding 
that the records do not exist or are 
unavailable.  

5.  The RO should request a copy of the 
Veteran's entire Official Military 
Personnel File (OPF) from the appropriate 
source(s).  If no personnel records other 
than those which are already in the claims 
file are identified then the RO should (a) 
document its attempts to obtain the 
records, and (b) make a formal finding 
that the records do not exist or are 
unavailable.

6.  The RO should obtain copies of more 
recent VA treatment records.  The Veteran 
should also be requested to provide 
releases enabling VA to obtain treatment 
records for any private mental health 
provider who was not previously 
identified.

7.  Thereafter, the Veteran should be 
scheduled for a VA examination with an 
examiner who has not previously evaluated 
the Veteran and obtain an opinion that 
addresses whether any mental disorder that 
is identified upon examination was 
incurred in, or caused or permanently 
aggravated by, the Veteran's military 
service.  The psychiatric disorder(s) 
found should be set out by the examiner.  
The examiner should provide a complete 
rationale for his or her conclusions.  The 
examiner's report should discuss previous 
examinations of the Veteran that are of 
record, including examinations that were 
conducted in association with the 
Veteran's prior claims for service 
connection for a nervous disorder and for 
non-service connected pension benefits, to 
the extent that this necessary to provide 
a fully supported rationale for the 
examiner's opinion.  Specifically, it 
should be determined whether any 
psychiatric disorder found is more likely 
than not (50 percent probability or more) 
due to in service occurrence or event.

8.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated taking into account the new 
evidence that was submitted on the 
Veteran's behalf by his attorney.  If the 
determination remains unfavorable to the 
Veteran, he and his attorney should be 
provided with a supplemental statement of 
the case (SSOC) and given an opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

